DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 5 is rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention. Claim 5 recites the limitation "the structural toast level" in line 1.  There is insufficient antecedent basis for this limitation in the claim because there are two structural levels disclosed by the parent claim. Please see examiner’s interpretation in the rejection below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4 and 6 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by EP 2557047 issued to Sommer (hereinafter “Sommer”).
Regarding claim 1, Sommer teaches a toasted barrel for aging wine (Fig 1 and claims, toasted barrel capable of holding and aging wine), the toasted barrel comprising: 
a plurality of staves (Fig 1, staves shown) oriented parallel to a longitudinal axis (Fig 1 shows staves with an orientation that is parallel to a longitudinal axis), the plurality of staves forming a barrel body having a wine contact surface (Fig 1 and claims, barrel has interior contact surface capable of contacting wine), the barrel body having at least 
a first crosswise portion (Fig 1, first crosswise portion) and 
a second crosswise portion (Fig 1, second crosswise portion), wherein 
the wine contact surface of the first crosswise portion is characterized by a first structural toast level (Fig 1 and claims, “different types of wood” wherein examiner chooses a first one of seven from Bourbon, cherry, rum, whiskey, beer, port, wine that necessarily has different toasting within the crosswise portion level) and 
the wine contact surface of the second crosswise portion is characterized by a second structural toast level (Fig 1 and claims, “different types of wood” wherein examiner chooses a second one of seven from Bourbon, cherry, rum, whiskey, beer, port, wine that necessarily has different toasting within the crosswise portion level), 
the first structural toast level configured to release a first flavor profile extractable (claims, a first flavor is necessarily extractable when the wine contacts said first toast level) to the wine and the second structural toast level configured to release a second flavor profile extractable (claims, a second flavor is necessarily extractable when the wine contacts said second toast level) to the wine.

Regarding claim 2, Sommer further teaches a third crosswise portion (Fig 1, third crosswise portion), wherein the wine contact surface (Fig 1 and claims, barrel has interior contact surface capable of contacting wine) of the third crosswise portion is characterized by a third structural toast level (Fig 1 and claims, “different types of wood” wherein examiner chooses a third one of seven from Bourbon, cherry, rum, whiskey, beer, port, wine that necessarily has different toasting within the crosswise portion level), the third structural toast level configured to release a third flavor profile extractable (claims, a third flavor is necessarily extractable when the wine contacts said third toast level) to the wine.

Regarding claim 3, Sommer further teaches a fourth crosswise portion (Fig 1, fourth crosswise portion), wherein the wine contact surface (Fig 1 and claims, barrel has interior contact surface capable of contacting wine) of the fourth crosswise portion is characterized by a fourth structural toast level (Fig 1 and claims, “different types of wood” wherein examiner chooses a fourth one of seven from Bourbon, cherry, rum, whiskey, beer, port, wine that necessarily has different toasting within the crosswise portion level), the fourth structural toast level configured to release a fourth flavor profile extractable (claims, a fourth flavor is necessarily extractable when the wine contacts said fourth toast level) to the wine. 

Regarding claim 4, Sommer further teaches a fifth crosswise portion (Fig 1, fifth crosswise portion), wherein the wine contact surface (Fig 1 and claims, barrel has interior contact surface capable of contacting wine) of the fifth crosswise portion is characterized by a fifth structural toast level (Fig 1 and claims, “different types of wood” wherein examiner chooses a fifth one of seven from Bourbon, cherry, rum, whiskey, beer, port, wine that necessarily has different toasting within the crosswise portion level), the fifth structural toast level configured to release a fifth flavor profile extractable (claims, a fifth flavor is necessarily extractable when the wine contacts said fifth toast level) to the wine.

Regarding claim 6, Sommer further teaches a first heading inner surface (claims, lid that necessarily is at a top end of the barrel) and a second heading inner surface (claims, lid that necessarily is at a bottom end of the barrel) each characterized by at least the first structural toast level (claims, top lid and bottom lid of one material, wherein examiner chooses a toasted wood).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Sommer in view of WO 2011036392 by Beaudoin (hereinafter “Beaudoin”).
Regarding claim 7, Sommer further teaches the staves (Fig 1, staves) are made of wood (claims) and oxygen is retained within the wood (wood necessarily retains oxygen),


But does not explicitly teach that the wood is of a specific tree type.
Beaudoin, however, teaches a toasted wine barrel with staves of oak (page 1, para 2, wine barrel staves of oak).

The purpose of an oak wine barrel stave is to be part of an assembly of staves from other spirits’ barrel staves to intensify flavors (Abstract). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the wood stave of Sommer with being from oak as taught by Beaudoin in order to advantageously intensify flavors that consumers love, beneficially offering them more of what they like versus competitors while creating a more delightful experience.

Regarding claim 8, Sommer further teaches the oxygen content retained within the second crosswise portion (Fig 1, second crosswise portion necessarily has an oxygen content) is higher than (claims, differently impregnated and toasted means one portion will have a higher oxygen content than the other, thereby anticipating “higher than” by encompassing both options (i.e. higher than and less than)) the oxygen content retained within the first crosswise portion (Fig 1, first crosswise portion necessarily has an oxygen content).

Regarding claim 9, Sommer further teaches the tannin content retained within the second crosswise portion (Fig 1, second crosswise portion necessarily has a tannin content) is less than (claims, differently impregnated and toasted means one portion will have a higher tannin content than the other, thereby anticipating “less than” by encompassing both options (i.e. higher than and less than)) the tannin content retained within the first crosswise portion (Fig 1, second crosswise portion necessarily has a tannin content).

Regarding claim 10, Sommer does not explicitly teach a specific flavoring of each defined flavor profile. 

Beaudoin, however, teaches the first flavor profile (page 3, first flavor profile) includes at least one flavor characteristic chosen from earthy wood characters, complex baked aromas, mild vanilla component, and combinations thereof (page 3, line 6, vanilla flavoring); 
the second flavor profile (page 3, second flavor profile) includes at least one flavor characteristic chosen from toasty aromas of vanillin, coffee and freshly baked bread; round, sweet oak flavors and notes of spice, butterscotch, vanilla, caramel and chocolate; and combinations thereof (page 3, line 4, caramel flavoring); 
the third flavor profile (page 3, third flavor profile) includes at least one flavor characteristic chosen from hazelnut, spice, minerality, mild oak, and combinations thereof (page 3, line 6, spice flavoring); 
the fourth flavor profile (page 3, fourth flavor profile) includes at least one flavor characteristic chosen from vanilla bean, hazelnut, spice, chocolate mocha, oak lactone, brown sugar, and combinations thereof (page 3, line 6, woody spice flavoring); and, 
the fifth flavor profile (page 3, fifth flavor profile) includes at least one flavor characteristic chosen from touch of black pepper, mild oak lactones, espresso note, and combinations thereof (page 3, line 7, oak lactone flavoring). 

The purpose of an oak wine barrel stave having multiple flavors is to be part of an assembly of staves from other spirits’ barrel staves to intensify flavors (Abstract). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the wood stave of Sommer with multiple flavorings from oak as taught by Beaudoin in order to advantageously intensify flavors that consumers love, beneficially offering them more of what they like versus competitors while creating a more delightful experience.

Claims 5 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sommer in view of Campanella Wine Barrel Toast NPL (hereinafter “Campanella”).
Regarding claim 5, Sommer further teaches the structural toast level (see USC 112 rejection above) varies along the barrel body in a first direction from the first crosswise portion to the second crosswise portion (Fig 1 shows toasting varies along the barrel body in a direction from the first crosswise portion to the second crosswise portion),

But does not explicitly teach that toast level increases in one particular direction.
	Campanella, however, teaches a similar crosswise-sectioned vertical gradient toasted wine barrel (NPL Figure with fire and without fire) wherein
	the structural toast level increases along the barrel body in a first direction (examiner interprets as increasing toastedness in light of Applicant’s specification of increasing color darkness [0024] in a top-down direction from Fig 6; NPL Figure with fire, a fire is shown closer to the second portion therefore more heating and toasting) from the first crosswise portion to the second crosswise portion (NPL Figure with fire, from the top end first crosswise portion to the bottom end second crosswise portion).

The purpose of a gradient increase in toast level in one direction is to recondition a wine barrel (Title). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the gradient of Sommer with directional toasting as taught by Campanella in order to advantageously more cheaply refurbish a wine barrel after clearing the tartrates accumulated after long use, and more conveniently perform the operation without the skill of a cooper in a user’s garage.

Regarding claim 11, Sommer teaches a toasted stave for use in a barrel for aging wine (Fig 1 and claims, a toasted stave of the barrel capable of holding and aging wine), the toasted stave comprising: 
an elongated body portion (Fig 1, an elongated portion of a staves) having: 
a first end and a second end opposite to the first end (said portion has a first and opposite second end), an inner surface (said stave has an inner surface pointing to be within the barrel), and an outer surface (said stave has an inner surface pointing to be without the barrel),  

But does not explicitly teach that a stave has a gradient degree of toasting in one direction.
	Campanella, however, teaches a similar crosswise-sectioned vertical gradient toasted wine barrel (NPL Figure with fire and without fire) wherein
	An inner surface of a stave of the barrel includes a gradient in a first direction from a first top end to a bottom second end and increases in the level of toasting (examiner interprets as increasing toastedness in light of Applicant’s specification of increasing color darkness [0024] in a top-down direction from Fig 6; NPL Figure with fire, a fire is shown closer to the second end therefore more heating and toasting) from the first end to the second end, wherein the gradient is an increase in the level of toasting (NPL Figure with fire, from the top end first to the bottom end second, thereby increasing level of toasting towards the fire),

(Campanella further teaches, at least two levels of toasting wherein the gradient is shown with a first level of toasting, a second level of toasting, and second level is shown having greater toasting level being closer to the fire;
	gradient shown with a third level of toasting, the third level is closest to the fire and therefore has a greater toasting level;
	gradient shown with a fourth level of toasting, the fourth level is closest to the fire and therefore has a greater toasting level;
	gradient shown with a fifth level of toasting, the fifth level is closest to the fire and therefore has a greater toasting level;
	shows the fire to be constant, therefore the gradient to be uninterrupted, thereby continuous toasting along the stave;
	shows the fire to not apply uniform heating, therefore the gradient varies from end to end, having discontinuities inflicted from non-uniform fire toasting along the stave;
	NPL page 2, method of the video is used on oak barrel staves wherein the oak necessarily retains oxygen, and said toasting necessarily causes a gradient in oxygen content in said first direction wherein said oxygen gradient increases;
	And said toasting necessarily causes a gradient in color darkness in said first direction wherein said color darkness increases)

The purpose of a gradient increase in toast level of a stave in one direction is to recondition a wine barrel (Title). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the gradient of Sommer with directional toasting as taught by Campanella in order to advantageously more cheaply refurbish a wine barrel after clearing the tartrates accumulated after long use, and more conveniently perform the operation without the skill of a cooper in a user’s garage.

Regarding claim 12, Sommer/Campanella already includes all limitations, including the gradient (NPL Figure with fire, shows gradient necessarily via a distance of the fire to the inner surface) having at least two different levels of toasting (shown necessarily having at least two levels of toasting; examiner notes gradients typically have at least two “levels” which is why it is a gradient) including: 
a first level of toasting (gradient shown with a first level of toasting); and, 
a second level of toasting (gradient shown with a second level of toasting), 
the second level of toasting greater than the first level of toasting (second level is shown having greater toasting level being closer to the fire; see details in the parent claim rejection above, including the motivation for a person of ordinary skill in the art).

Regarding claim 13, Sommer/Campanella already includes all limitations, including a third level of toasting (gradient shown with a third level of toasting), the third level of toasting greater than the second level of toasting (the third level is closest to the fire and therefore has a greater toasting level; see details in the parent claim rejection above, including the motivation for a person of ordinary skill in the art).

Regarding claim 14, Sommer/Campanella already includes all limitations, including a fourth level of toasting (gradient shown with a fourth level of toasting), the fourth level of toasting greater than the third level of toasting (the fourth level is closest to the fire and therefore has a greater toasting level; see details in the parent claim rejection above, including the motivation for a person of ordinary skill in the art).

Regarding claim 15, Sommer/Campanella already includes all limitations, including a fifth level of toasting (gradient shown with a fifth level of toasting), the fifth level of toasting greater than the fourth level of toasting (the fifth level is closest to the fire and therefore has a greater toasting level; see details in the parent claim rejection above, including the motivation for a person of ordinary skill in the art).

Regarding claim 16, Sommer/Campanella already includes all limitations, including the gradient from the first end to the second end is continuous (NPL Figure with fire, shows the fire to be constant, therefore the gradient to be uninterrupted, thereby continuous toasting along the stave; see details in the parent claim rejection above, including the motivation for a person of ordinary skill in the art).

Regarding claim 17, Sommer/Campanella already includes all limitations, including the gradient from the first end to the second end is discontinuous (NPL Figure with fire, shows the fire to not apply uniform heating, therefore the gradient varies from end to end, having discontinuities inflicted from non-uniform fire toasting along the stave; see details in the parent claim rejection above, including the motivation for a person of ordinary skill in the art).

Regarding claim 18, Sommer further teaches the first level of toasting is untoasted (claims, untoasted raw stave).

Regarding claim 19, Sommer/Campanella already includes all limitations, including the stave (NPL Figure with fire, a stave) is made of oak (NPL page 2, method of the video is used on oak barrel staves), and wherein oxygen is retained within the oak (oak necessarily retains oxygen), wherein 
the inner surface further comprises an oxygen content gradient in a first direction from the first end to the second end (said toasting necessarily causes a gradient in oxygen content in said first direction), wherein 
the oxygen content gradient is an increase in the oxygen content retained within the oak (wherein said oxygen gradient increases; see details in the parent claim rejection above, including the motivation for a person of ordinary skill in the art).

Regarding claim 20, Sommer/Campanella already includes all limitations, including the inner surface (NPL Figure with fire, a stave) further comprises a color gradient in a first direction from the first end to the second end (said toasting necessarily causes a gradient in color darkness in said first direction), wherein the color gradient is an increase in the darkness of the color (wherein said color darkness increases; see details in the parent claim rejection above, including the motivation for a person of ordinary skill in the art).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See attached PTO-892.
FR 3029176 – more flavors 
US 20020001651 – more flavors
US 20050172817 – how to caramelize a stave ([0012])
US 20090188588 – gradient formed on stave by varying heat, toasting timing, intensity and heating profile ([0030][0033][0042])
US 20100124725 – apparatus and method of controlled crosswise heating of staves ([0017][0042][0047][0048][0053])


	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC C BALDRIGHI whose telephone number is (571)272-4948. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 5712724926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC C BALDRIGHI/Examiner, Art Unit 3733                                                                                                                                                                                                        /VALENTIN NEACSU/Primary Examiner, Art Unit 3731